In an action to recover damages for medical malpractice and lack of informed consent, the defendants Peter J. Corines, Medical Surgical Consultants, and Ambulatory Anesthesia, EC., appeal from an order of the Supreme Court, Kings County, dated September 5, 2003, which granted the plaintiffs motion for leave to enter judgment on the issue of liability upon their default in appearing and answering.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated September 5, 2003, must be dismissed as no appeal lies from an order entered upon the default of the appealing party (see CPLR 5511; Lawrence v Sotudeh, 5 AD3d 445 [2004]). Santucci, J.P., S. Miller, Smith, Cozier and Fisher, JJ., concur.